



Exhibit 10.1


FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), is made and entered
into effective as of October 18, 2016 (the "Effective Date"), by and between
EVOLUTION PETROLEUM CORPORATION, a Nevada corporation ("Borrower"), and MIDFIRST
BANK, a federally chartered savings association ("Lender").
RECITALS
A.Borrower and Lender are parties to that certain Credit Agreement dated as of
April 11, 2016 (the "Existing Credit Agreement"). Capitalized terms used in this
Amendment and not otherwise defined herein have the respective meanings assigned
to them in the Existing Credit Agreement.
B.The Borrower and the Lender have agreed to modify the timing of certain
reporting requirements.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:
ARTICLE I
DEFINITIONS AND REFERENCES
Section 1.1    Terms Defined in the Existing Credit Agreement. Unless the
context otherwise requires or unless otherwise expressly defined herein, the
terms defined in the Existing Credit Agreement shall have the same meanings
whenever used in this Amendment.
Section 1.2    Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this Section 1.2.
“Amendment” means this First Amendment to Credit Agreement.
“Amendment Closing Date” means October ,, 2016.
“Amendment Documents” means this Amendment and all other Loan Documents executed
and delivered in connection herewith.
“Credit Agreement” means the Existing Credit Agreement as amended hereby.
ARTICLE II.

AMENDMENTS TO CREDIT AGREEMENT
Section 2.1    Amendments to Article 4 of the Existing Credit Agreement. .
(a)Section 4.02(a) of the Existing Credit Agreement, Periodic Determinations of
Borrowing Base, is hereby amended and restated in its entirety as follows:
4.02    Periodic Determinations of Borrowing Base. (a) The Borrowing Base shall
be redetermined as of May 15 and November 15 of each year. On or before March 1
of each


First Amendment to Credit Agreement

--------------------------------------------------------------------------------




year, Borrower shall furnish Lender a Reserve Report as of the preceding January
1 prepared by Borrower’s internal engineering staff covering the Proved Mineral
Interests in all of the oil and gas properties of Borrower, including the
Mortgaged Properties and a summary of all commodity Swap Contracts then in
existence entered into by any Loan Party (including, for each commodity Swap
Contract, the tenor, volume and fixed price thereof). On or before October 1 of
each year beginning in 2016, Borrower shall furnish Lender a Reserve Report as
of the preceding July 1 prepared by an independent reservoir engineer reasonably
acceptable to Lender (an “Independent Engineer”) covering the Proved Mineral
Interests in all of the oil and gas properties of Borrower, including the
Mortgaged Properties and a summary of all commodity Swap Contracts then in
existence entered into by any Loan Party (including, for each commodity Swap
Contract, the tenor, volume and fixed price thereof). Upon receipt of each such
Reserve Report, Lender shall make a determination of the Borrowing Base which
shall become effective in accordance with the procedure set forth in Section
4.04 and subsequent written notification from Lender to Borrower, and which,
subject to the other provisions of this Agreement shall be the Borrowing Base
until the effective date of the next redetermination as provided in this Article
IV.
Section 2.2    Amendments to Article 7 of the Existing Credit Agreement.
(a)    Paragraph “(d)” of Section 7.02 of the Existing Credit Agreement,
Financial Statements, is hereby amended and restated in its entirety as follows:
(d)    (i) on or before March 1 of each year, a Reserve Report prepared by
Borrower’s internal engineers effective as of the preceding January 1, (ii) on
or before October 1 of each year, a Reserve Report independent reservoir
engineers acceptable to Lender effective as of the preceding July 1 and prepared
by Borrower's independent petroleum engineering firm valuing the Mineral
Properties utilizing economic and pricing parameters used by the Lender as
established from time to time, together with such other information, reports and
data concerning the value of Mineral Properties as the Lender shall deem
reasonably necessary to determine the value of such Mineral Properties certified
by the President or other Responsible Officer, and (iii) with each Reserve
Report, a schedule comparing the net revenue interests of each well, lease or
unit mortgaged to Lender as reflected on each applicable Collateral Document, to
the net revenue interests for such properties reflected in the Reserve Report,
along with an explanation as to any material discrepancies between the two net
revenue interest disclosures;
ARTICLE III

CONDITIONS OF EFFECTIVENESS
Section 3.1    Effective Date. This Amendment shall become effective as of the
date first above written when and only when:
(a)    Amendment Documents. Lender shall have received duly executed and
delivered counterparts of each Amendment Document (i) in form, substance and
date satisfactory to Lender, and (ii) in such numbers as Lender or its counsel
may reasonably request.
(b)    Certificate. Lender shall have received a certificate of the a
Responsible Officer of Borrower certifying as of the date of this Amendment (i)
that there have been no changes to its Organizational Documents since the
Closing Date, and (ii) that there are no resolutions or other action of Borrower
prohibiting the transactions described in this Amendment.


 
2
First Amendment to Credit Agreement

--------------------------------------------------------------------------------






(c)    Other Documentation. Lender shall have received all documents and
instruments which Lender has then reasonably requested, in addition to those
described in this Section 4.1. All such additional documents and instruments
shall be reasonably satisfactory to Lender in form, substance and date.
(d)    No Default. No event shall have occurred and be continuing that would
constitute an Event of Default or a Default.
ARTICLE IV.

REPRESENTATIONS AND WARRANTIES
Section 4.1    Representations and Warranties of Borrower. In order to induce
Lender to enter into this Amendment, Borrower represents and warrants to Lender
that:
(a)    All representations and warranties made by Borrower in any Loan Document
are true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on and as of time of the effectiveness
hereof as if such representations and warranties had been made as of the time of
the effectiveness hereof (except to the extent that such representation or
warranty was made as of a specific date, in which case such representation or
warranty shall be true and correct in all material respects (without duplication
of any materiality qualifier contained therein) as of such specific date).
(b)    Borrower has duly taken all corporate action necessary to authorize the
execution and delivery by it of the Amendment Documents to which it is a party
and to authorize the consummation of the transactions contemplated thereby and
the performance of its obligations thereunder and will provide Lender with any
approval thereof at the next scheduled meeting of Borrower’s board of directors.
(c)    The execution and delivery by Borrower of the Amendment Documents to
which it is a party, the performance by Borrower of its obligations under such
Amendment Documents, and the consummation of the transactions contemplated by
such Amendment Documents, do not and will not (a) conflict with, violate or
result in a breach of any provision of (i) to Borrower’s knowledge, any Law,
(ii) Borrower’s Organization Documents, or (iii) any material agreement,
judgment, license, order or permit applicable to or binding upon Borrower, (b)
result in the acceleration of any Indebtedness owed by Borrower, or (c) result
in or require the creation of any Lien upon the assets or properties of Borrower
except as expressly contemplated or permitted in the Loan Documents. Except (x)
as expressly contemplated in the Amendment Documents and (y) such as have been
obtained or made and are in full force and effect, to Borrower’s knowledge, no
permit, consent, approval, authorization or order of, and no notice to or filing
with, any Governmental Authority or third party is required on the part of or in
respect of Borrower in connection with the execution, delivery or performance by
Borrower of any Amendment Document or to consummate any transactions
contemplated by the Amendment Documents.
(d)    This Amendment is, and the other Amendment Documents when duly executed
and delivered will be, legal, valid and binding obligations of Borrower,
enforceable against Borrower in accordance with their terms except as such
enforcement may be limited by bankruptcy, insolvency or similar Laws of general
application relating to the enforcement of creditors’ rights and by general
principles of equity.




 
3
First Amendment to Credit Agreement

--------------------------------------------------------------------------------




ARTICLE V

MISCELLANEOUS
Section 5.1    Ratification of Agreements. The Existing Credit Agreement as
hereby amended is hereby ratified and confirmed in all respects. The Loan
Documents, as they may be amended or affected by the various Amendment
Documents, are hereby ratified and confirmed in all respects. Any reference to
the Credit Agreement in any Loan Document shall be deemed to be a reference to
the Existing Credit Agreement as hereby amended. The execution, delivery and
effectiveness of this Amendment and the other Amendment Documents shall not,
except as expressly provided herein or therein, operate as a waiver of any
right, power or remedy of Lender under the Credit Agreement, the Notes, or any
other Loan Document nor constitute a waiver of any provision of the Credit
Agreement, the Notes or any other Loan Document.
Section 5.2    Survival of Agreements. All of Borrower’s various
representations, warranties, covenants and agreements in the Amendment Documents
shall survive the execution and delivery thereof and the performance thereof,
including the making or granting of the Loans and the delivery of the other Loan
Documents, and shall further survive until all of the Obligations are paid in
full to Lender and all of Lender’s obligations to Borrower are terminated.
Section 5.3    Waiver of Jury Trial. BORROWER AND LENDER (BY THEIR ACCEPTANCE
HEREOF) HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) BETWEEN OR AMONG THE BORROWER AND THE LENDER,
ARISING OUT OF OR IN ANY WAY RELATED TO THIS DOCUMENT, ANY OTHER RELATED
DOCUMENT, OR ANY RELATIONSHIP BETWEEN THE LENDER AND THE BORROWER. THIS
PROVISION IS A MATERIAL INDUCEMENT TO THE LENDER TO PROVIDE THE FINANCING
DESCRIBED HEREIN.
Section 5.4    Interpretive Provisions. Section 1.2 of the Existing Credit
Agreement is incorporated herein by reference herein as if fully set forth.
Section 5.5    Loan Documents. The Amendment Documents are each a Loan Document,
and all provisions in the Existing Credit Agreement pertaining to Loan Documents
apply thereto.
Section 5.6    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the Laws of the State of Texas.
Section 5.7    Counterparts; Fax. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. The Amendment Documents may be validly executed by facsimile or other
electronic transmission.
THIS AMENDMENT AND THE OTHER AMENDMENT DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.


[The remainder of this page has been intentionally left blank.]


 
4
First Amendment to Credit Agreement

--------------------------------------------------------------------------------






Signature Page to First Amendment to Credit Agreement
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 
 
 
 
 
EVOLUTION PETROLEUM
 
CORPORATION
 
 
 
 
 
By:
 
/s/ Randy Keys
 
Name:
 
Randy Keys
 
Title:
 
Chief Executive Officer
 
 
 
 
 
MIDFIRST BANK
 
 
 
 
 
By:
 
/s/ Chay Kramer
 
Name:
 
Chay Kramer
 
Title:
 
First Assistant Vice President
 
 
 
 
 
By:
 
/s/ Steve Griffin
 
Name:
 
Steve Griffin
 
Title:
 
Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





 
5
First Amendment to Credit Agreement